DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 June 2020, 22 January 2021, 22 June 2021, 31 August 2021, 28 January 2022, 28 April 2022, and 02 September 2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "capture the snapshot of the data structure based on the rule" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is the corresponding method claim to system claim 1, and contains the same lack of antecedent basis for the term “the data structure” as currently claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,10-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beedu et al. (US Publication No. 2020/0034718 -- "Beedu") in view of Keller et al. (US Publication No. 2021/0294775 -- "Keller").

Regarding claim 1, Beedu teaches A system comprising: a memory storing instructions; and a processor communicatively coupled to the memory and configured to execute the instructions to: (Beedu paragraph [0087], The system 6B00 comprises at least one processor and at least one memory, the memory serving to store program instructions corresponding to the operations of the system. As shown, an operation can be implemented in whole or in part using program instructions accessible by a module. The modules are connected to a communication path 6B05, and any operation can communicate with other operations over communication path 6B05. The modules of the system can, individually or in combination, perform method operations within system 6B00. Any operations performed within system 6B00 may be performed in any order unless as may be specified in the claims) determine, based on a state of snapshots in a data storage system (Beedu paragraph [0002], The use of virtual machines (VMs) to improve the usage of computing resources continues to increase. The high storage I/O (input/output or IO) demands of such VMs has precipitated an increase in distributed storage systems. Today's distributed storage systems have evolved to comprise autonomous nodes that serve to facilitate incremental and/or linear scaling. One benefit of such distributed storage systems is the ability to distribute stored data throughout the nodes in a given cluster. With as many as several thousands of autonomous VMs per cluster, the storage IO activity in the distributed storage system can be highly dynamic. For example, the storage input/output activity can exhibit widely varying amounts of data movement at various times due to certain seasonalities, changes in activity levels of specific VMs, and/or other reasons. Many distributed storage systems might implement data snapshotting techniques to capture the state of stored data at a particular time) and a set of rules each defining a snapshot capture schedule and a snapshot retention schedule, a rule in the set of rules to use to take the snapshot; (Beedu paragraph [0002], The use of virtual machines (VMs) to improve the usage of computing resources continues to increase. The high storage I/O (input/output or IO) demands of such VMs has precipitated an increase in distributed storage systems. Today's distributed storage systems have evolved to comprise autonomous nodes that serve to facilitate incremental and/or linear scaling. One benefit of such distributed storage systems is the ability to distribute stored data throughout the nodes in a given cluster. With as many as several thousands of autonomous VMs per cluster, the storage IO activity in the distributed storage system can be highly dynamic. For example, the storage input/output activity can exhibit widely varying amounts of data movement at various times due to certain seasonalities, changes in activity levels of specific VMs, and/or other reasons. Many distributed storage systems might implement data snapshotting techniques to capture the state of stored data at a particular time. Such snapshots can serve as virtual and/or physical copies of various sets of data to facilitate compliance with various data management policies, such as pertaining to data backup policies, site replication, data retention, data restoration, disaster recovery (DR) and/or other aspects of data management. Such data management policies might further be characterized by one or more data management objectives. For example, a data management objective for a data restore policy might be to minimize the cost of taking snapshots so as to facilitate rapid restoration. In some situations, data management objectives might be subjected to a set of given constraints such as a maximum data management spending budget, a maximum storage allocation budget, a maximum quantity of data changes between restore points, and/or other constraints. Beedu explicitly teaches the concept of using the state of data as a method to determine both a snapshot capture schedule, as well as snapshot retention, as well as other various data management policies) and capture the snapshot of the data structure based on the rule, the capturing of the snapshot including setting a retention period of the snapshot based on the rule (Beedu paragraph [0027], In some cases, the metadata 1141 can facilitate snapshotting in the distributed computing and storage system. As an example, such snapshots can serve as virtual and/or physical copies of certain sets of data to facilitate compliance with various data management policies, such as pertaining to data restore, data retention, disaster recovery (DR), data backup, site replication, and/or other aspects of data management. Such data management policies might further be characterized by one or more data management objectives. For example, a data management objective for a data restore policy might be to minimize the cost of taking snapshots to facilitate restore points, given certain constraints such as a data management spending budget, a storage allocation maximum budget, a maximum data change between restore points, a recovery point objective (RPO), and/or other constraints. The metadata/rule enacting the snapshotting can also include setting a retention period to optimize data management/restoration, such as how long to hold the snapshots in memory, or how frequently to set recovery points, as examples).
Beedu does not teach the capturing of the snapshot including setting a retention period of the snapshot based on the rule.
However, Keller teaches the capturing of the snapshot including setting a retention period of the snapshot based on the rule (Keller paragraph [0005], a snapshot management system is configured to generate a snapshot volume tree for a given storage volume of a storage system, wherein the snapshot volume tree comprises a data structure which comprises a plurality of snapshot volume nodes corresponding to respective ones of (i) a root volume of the given storage volume and (ii) multiple snapshots related directly or indirectly to the root volume. The snapshot management system obtains a snapshot policy associated with the given storage volume, wherein the snapshot policy comprises (i) a snapshot creation schedule which specifies a creation frequency and timing for automatically creating snapshot volume nodes for the given storage volume and (ii) a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans. When a retention period for a snapshot has been exceeded, the sansphot is erased).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu with those of Keller. Keller teaches erasing a snapshot when a set retention period has passed. The retention period is set based on previously described rules/methods designed to optimize memory functionality (i.e., restoration quality/accuracy), so freeing up data space after the retention period has expired will provide more useful snapshots to the data management system resulting in better function overall (Keller paragraph [0005], a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans. The snapshot management system evaluates the snapshot policy to automatically determine and assign respective longevity ranking values for the snapshot volume nodes within the snapshot volume tree for the given storage volume, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents a retention lifespan of the given snapshot volume node as compared to retention lifespans of other snapshot volume nodes as represented by their respective longevity ranking values. The snapshot management deletes a snapshot volume node from the snapshot volume tree in response to a snapshot delete command, and utilizes the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of uniquely-written data that is owned by the deleted snapshot).

Claim 18 is the corresponding method claim to system claim 1. It is rejected with the same references and rationale.

Regarding claim 2, Beedu in view of Keller teaches The system of claim 1, wherein the processor is configured to execute the instructions to: detect that the retention period of the snapshot has expired; and eradicate the snapshot from the data storage system based on the detection that the retention period of the snapshot has expired (Keller paragraph [0005], a snapshot management system is configured to generate a snapshot volume tree for a given storage volume of a storage system, wherein the snapshot volume tree comprises a data structure which comprises a plurality of snapshot volume nodes corresponding to respective ones of (i) a root volume of the given storage volume and (ii) multiple snapshots related directly or indirectly to the root volume. The snapshot management system obtains a snapshot policy associated with the given storage volume, wherein the snapshot policy comprises (i) a snapshot creation schedule which specifies a creation frequency and timing for automatically creating snapshot volume nodes for the given storage volume and (ii) a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans. When a retention period for a snapshot has been exceeded, the sansphot is erased). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu with those of Keller. Keller teaches erasing a snapshot when a set retention period has passed. The retention period is set based on previously described rules/methods designed to optimize memory functionality (i.e., restoration quality/accuracy), so freeing up data space after the retention period has expired will provide more useful snapshots to the data management system resulting in better function overall (Keller paragraph [0005], a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans. The snapshot management system evaluates the snapshot policy to automatically determine and assign respective longevity ranking values for the snapshot volume nodes within the snapshot volume tree for the given storage volume, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents a retention lifespan of the given snapshot volume node as compared to retention lifespans of other snapshot volume nodes as represented by their respective longevity ranking values. The snapshot management deletes a snapshot volume node from the snapshot volume tree in response to a snapshot delete command, and utilizes the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of uniquely-written data that is owned by the deleted snapshot).

Claim 19 is the corresponding method claim to system claim 2. It is rejected with the same references and rationale.

Regarding claim 3, Beedu in view of Keller teaches The system of claim 2, wherein the snapshot comprises a policy-managed snapshot that is immutable after the capturing of the snapshot and until the eradicating of the snapshot (Keller paragraph [0033], The snapshot generation module 172 allows for rapid point-in-time copies to be made of a storage volume. More specifically, in some embodiments, the snapshot generation process is configured so that creating a snapshot does not involve making a duplicate copy of the source data. Instead, when an initial snapshot is created of a source storage volume, rather than generate a duplicate copy of the current state of the storage volume, the snapshot creation process simply copies the references to the source data and makes the source data as read-only. In this regard, the snapshot serves as a read-only copy of the source data at the point in time in which it was created and is accessible like a regular storage volume. The snapshot is set as read-only, meaning it cannot be modified or changed in any way until the retention period has expired).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu with those of Keller. Keller teaches having a snapshot be immutable (unable to be changed) until the retention period has expired and the snapshot is erased. This is a natural consequence of a snapshot retention rule designed to optimize memory management. If the data snapshot could be altered before the retention period has expired, the retention period itself would lose its purpose and function resulting in inaccurate and unreliable data recovery.

Regarding claim 4, Beedu in view of Keller teaches The system of claim 2, wherein the detecting that the retention period of the snapshot has expired comprises determining that an uptick counter has reached or exceeded an uptick value that corresponds to an expiration of the retention period (Keller paragraph [0097], It is to be understood that the snapshot and data backup management systems 170 and 510 may implement any suitable timer mechanism to determine a “point-in-time” to execute respective functions. For example, in some embodiments, the snapshot and data backup management systems 170 and 510 utilize a POSIX timer which is based on Epoch time (also referred to as UNIX time). As is known in the art, the Epoch time is the number of seconds that have elapsed since Jan. 1, 1970 (midnight UTC/GMT), not counting leap seconds. A timer (i.e, counter) is used for data/snapshot management functions, such as retention period).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu with those of Keller. Keller teaches using a timer/counter for snapshot retention management, which is connected to the accurate and reliable measurement of the retention period to provide the most benefit as previously described (Keller paragraph [0005], a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans. The snapshot management system evaluates the snapshot policy to automatically determine and assign respective longevity ranking values for the snapshot volume nodes within the snapshot volume tree for the given storage volume, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents a retention lifespan of the given snapshot volume node as compared to retention lifespans of other snapshot volume nodes as represented by their respective longevity ranking values. The snapshot management deletes a snapshot volume node from the snapshot volume tree in response to a snapshot delete command, and utilizes the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of uniquely-written data that is owned by the deleted snapshot).

Regarding claim 5, Beedu in view of Keller teaches The system of claim 1, wherein the set of rules comprises: a first rule defining a first snapshot capture schedule indicating a first frequency at which to take snapshots; and a second rule defining a second snapshot capture schedule indicating a second frequency at which to take snapshots, the second frequency different from the first frequency (Beedu paragraph [0003], Unfortunately, legacy techniques for scheduling snapshots fail in their ability to satisfy data management objectives in a highly varying storage IO distributed storage environment. For example, legacy techniques might merely enable a site manager (e.g., an IT administrator) to select a static snapshot frequency (e.g., a number of snapshots to be taken over a given time period). For example, the data manager might choose to take a snapshot every 12 hours with the intent to achieve a data management objective of minimizing the cost of the snapshots, while remaining within certain spend, space, and/or maximum data change constraints. In this case, however, during periods of high storage IO activity resulting in large volumes of changed data, the snapshot frequency may be too low to satisfy the maximum data change constraint. If the snapshot frequency is increased to satisfy the maximum data change constraint, the spending and/or space budget constraint might be exceeded as the snapshots continue to be taken at the higher frequency during periods of low storage IO activity—even when the volume of changed data is low. Further, with such legacy approaches, the site manager has limited knowledge of and/or ability to discern the multivariate (e.g., cost, space, performance, data change levels, etc.) effects of choosing a certain snapshot frequency at the time the frequency is selected. Multiple different frequencies can be applied for snapshots being created, based on a variety of factors/values).

Regarding claim 6, Beedu in view of Keller teaches The system of claim 5, wherein: the first rule defines a first snapshot retention schedule indicating a first retention period for which to retain snapshots; the second rule defines a second snapshot retention schedule indicating a second retention period for which to retain snapshots, the second retention period different from the first retention period (Beedu paragraphs [0052-0053], the snapshot planning parameters might be received by the snapshot planning engine 1621 from various computing resources in the distributed storage and compute platform. For example, an egress traffic and/or storage allocation monitoring system might electronically deliver periodic measurement updates to the snapshot planning engine 1621 to facilitate the herein disclosed techniques. In some cases, the snapshot planning parameters can be normalized to one or more metrics to produce a set of normalized parameters 368 for use by the herein disclosed techniques. For example, a snapshot minimization objective and a data loss minimization metric might be normalized to a respective cost metric to facilitate a comparison (e.g., trading off) of the two objectives. Further, normalization can be based on various aspects of the predicted storage IO characteristics 126. For example, a periodicity (e.g., repeating monthly pattern) in the predicted storage IO activity might be identified such that certain instances of the objective parameters 304 and/or constraint parameters 302 can be normalized to the identified period (e.g., spending per month, changed data per month, etc.). In some embodiments, the normalized parameters 368 can be stored in the modeling data 324. The snapshot planning engine 1621 can use the received normalized and/or raw snapshot planning parameters (e.g., normalized parameters 368, objective parameters 304, constraint parameters 302, etc.), the predicted storage IO characteristics 126, and/or other information to generate one or more instances of dynamic objective spaces 3741. In some cases, each instance of the dynamic objective spaces 3741 can represent a respective portion (e.g., time period, behavioral segment, etc.) of the predicted storage IO characteristic. Based on the rules/parameters provided, Beedu can adjust the time period and storage pattern of snapshotted data, changing the retention period, also see Beedu paragraph [0027]).

Regarding claim 10, Beedu in view of Keller teaches The system of claim 1, wherein the processor is configured to execute the instructions to: detect a change to the snapshot before an expiration of the retention period of the snapshot; and capture, in response to the change to the snapshot before the expiration of the retention period of the snapshot, an additional snapshot of the data structure based on the same rule used to capture the snapshot (Keller paragraph [0035], After a snapshot is taken at a given point-in-time, the snapshot system preserves the data of the storage volume which exists at such point-in-time by preserving any data blocks that change after such point-in-time, thereby allowing the compute nodes 110 to continue writing data to a production volume. Once a snapshot is taken, the source storage volume can change over time, e.g., new data is written to the storage volume, existing data is updated, or data is deleted. In particular, when new data is to be stored, the system will allocate new blocks in the storage volume to store the new data, while the data blocks associated with the snapshot copies remain unchanged. If data blocks are deleted from the storage volume but the data blocks are locked by a snapshot, the related storage will not be actually freed up for reuse. When the last snapshot to reference the deleted blocks is removed, all data blocks that were being used for the purpose of maintaining the point-in-time copy are also released automatically, such that the space used for such blocks is freed up for reuse. A snapshot that has the relevant data modified before the erasure date will not be modified directly but rather a subsequent snapshot will be taken to provide an up-to-date copy of the data structure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu with those of Keller. Keller teaches capturing a detected change to a data structure of a given snapshot with an additional snapshot, which provides the purpose of allowing the change to be copied via snapshot while also not modifying the read-only snapshot designed to be immutable (Keller paragraph [0036], Moreover, for block level updates, the updated data can be written to a newly allocated block in the active file system, with references updated to point to the new data block instead of the corresponding old (preserved) data block. In some embodiments, snapshot creation utilizes a redirect-on-write (ROW) process, which means after a snapshot is created, any new writes to the source volume will be redirected to a different storage location, while the original storage location used by the snapshot remains unchanged. In this instance, the original storage volume is never modified, and any write requests are redirected away from the original data into a new storage area. In other embodiments, snapshot creation utilizes a “copy-on-write” (COW) process whereby when a write request is made, the original data blocks are copied into a new storage area (to preserve the snapshot data), and then the original data blocks are modified. The COW process requires two data write processes, while the ROW process requires one write process).

Regarding claim 11, Beedu in view of Keller teaches The system of claim 1, wherein the processor is configured to execute the instructions to: provide a user interface for use by a user of the data storage system to define the set of rules; (Keller paragraph [0049], In some embodiments, as noted above, the snapshot longevity ranking module 174 implements methods that are configured to assign each volume snapshot with a numeric value of a snapshot property which denotes its expected longevity. In particular, the longevity ranking value, L, of a given snapshot comprises a snapshot property which represents an expected life span of the given snapshot relative to the expected life span of other snapshots. Various methods can be implemented to determine longevity ranking values L for snapshots. For example, in some embodiments, the longevity ranking values L can be determined based on an explicit hint given by the user (e.g., explicitly defined by a user). A snapshot's longevity ranking value L serves as a hint as to the likelihood of the snapshot to survive deletions, compared to other snapshots of the same snapshot volume tree. The higher the numeric value of the longevity ranking L of a snapshot, the greater the chances are of survival of the snapshot. A user may define the set of rules for snapshot management) receive, by way of the user interface, user input defining the set of rules; (Beedu paragraph [0018], In some embodiments, the dynamic snapshot plans can be updated in real time responsive to changes in the predicted storage IO characteristics, objective parameters, and/or constraint parameters electronically received from the distributed storage environment. In certain embodiments, a user interface can be provided to accept a set of objective and/or constraint parameters from a data manager, and/or present a set of recommended snapshot plans and/or associated metrics for selection by the data manager. Beedu explicitly discloses the concept of a user interface used to make selections and determinations regarding the data snapshots, also see Beedu paragraph [0028], Improvements can be brought to bear such as approaches to snapshot planning that address quantitative data management objectives in systems that exhibit highly varying storage IO patterns. For example, improvements might provide a user interface 1561 that goes beyond merely permitting a data manager (e.g., an IT administrator) to specify a static snapshot frequency (operation 172) so as to produce a static snapshot plan 124. As depicted in FIG. 1A, the static snapshot plan 124 might not consider the historical storage IO activity 1221. More specifically, the static snapshot plan 124 might comprise a set of fixed snapshot intervals 132 over a certain period of time (e.g., specified duration of the plan). When such a static plan is applied to a highly dynamic storage IO environment, such as represented by the actual changed data (e.g., actual Δ) over time shown associated with the static snapshot plan 124, certain intended objectives may not be satisfied) and provide, for display by way of the user interface, a preview timeline of scheduled captures and eradications of snapshots based on the set of rules (Keller paragraph [0050], FIG. 3 schematically illustrates a snapshot deletion process which utilizes longevity ranking information of snapshots in a snapshot volume tree data structure to determine a snapshot to assume data of a deleted snapshot, according to an exemplary embodiment of the disclosure. In particular, FIG. 3 shows an example of a snapshot volume tree 300 at a given point of time, and a modified snapshot volume tree 300-1 which is generated after performing a snapshot deletion process 302 to delete a snapshot from the snapshot volume tree 300. The snapshot volume tree 300 represents a given storage volume and associated snapshots that are generated over time. The snapshot volume tree 300 comprises a tree data structure having a root volume V, and a plurality of snapshots S1, S2, S3, S4, and S5 that are taken over time. The user may view an illustration/demonstration information providing a ranking of snapshot creation/deletion. Also see Keller paragraph [0069], More specifically, in some embodiments, the snapshot management system 170 is configured to automate snapshot management by implementing methods to automate the creation, retention, and deletion of snapshots that are taken for storage volume. A snapshot policy includes a default or custom schedule for automatically creating snapshots of a given storage volume and specifying retention policies. For example, a given snapshot policy can specify a start time and interval for creating snapshots, how many copies to retain, how to name the snapshots, etc. and other types of information that can automatically manage the lifecycle of snapshots. Similarly, a backup creation policy comprises a predefined schedule for copying the data of a storage volume to a target storage to ensure data recoverability in the event of accidental data deletion, corrupted information, system outage, etc).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu with those of Keller. Keller teaches using a user interface to define the set of rules to govern snapshotting, as well as a means to preview the scheduled snapshot captures/erasures. This is an alternate method of data management/control, which allows the user more flexibility and faster access to make changes and decisions regarding the data (Keller paragraph [0064], The snapshot longevity ranking module 174 can be configured to implement one or more of various techniques according to exemplary embodiments of the disclosure for determining and assigning longevity ranking values for snapshots of a given snapshot volume tree. For example, in some embodiments, as noted above, the longevity ranking values L can be determined based on explicit lifetime expectancy information for the snapshots as provided by a user when the user manually creates snapshots. In particular, when a user manually creates one or more snapshots for a given storage volume using an API (application programming interface) of the snapshot management system 170, the user can provide additional information (e.g., lifespan information) that specifies how long the given snapshot should last (e.g., minutes, hours, days, weeks, months, etc.) before the snapshot is deleted either manually or automatically by the system to comply with the maximum number of nodes of a snapshot volume tree).

Regarding claim 12, Beedu in view of Keller teaches The system of claim 1, wherein: the data storage system comprises a file storage system; the data structure comprises a directory of the file storage system; (Beedu paragraph [0100], Various implementations of the data repository comprise storage media organized to hold a series of records or files such that individual records or files are accessed using a name or key (e.g., a primary key or a combination of keys and/or query clauses). Such files or records can be organized into one or more data structures (e.g., data structures used to implement or facilitate aspects of dynamic data snapshot management using predictive modeling). Such files or records can be brought into and/or stored in volatile or non-volatile memory. For further details regarding the file system, see Beedu paragraph [0089], The shown virtual machine architecture 7A00 includes a virtual machine instance in a configuration 701 that is further described as pertaining to the controller virtual machine instance 730. A controller virtual machine instance receives block IO (input/output or IO) storage requests as network file system (NFS) requests in the form of NFS requests 702, and/or internet small computer storage interface (iSCSI) block IO requests in the form of iSCSI requests 703, and/or Samba file system requests (SMB) in the form of SMB requests 704.) and the capturing the snapshot of the data structure comprises directing the file storage system to capture the snapshot of the data structure (Keller paragraph [0036], Moreover, for block level updates, the updated data can be written to a newly allocated block in the active file system, with references updated to point to the new data block instead of the corresponding old (preserved) data block. In some embodiments, snapshot creation utilizes a redirect-on-write (ROW) process, which means after a snapshot is created, any new writes to the source volume will be redirected to a different storage location, while the original storage location used by the snapshot remains unchanged. In this instance, the original storage volume is never modified, and any write requests are redirected away from the original data into a new storage area. In other embodiments, snapshot creation utilizes a “copy-on-write” (COW) process whereby when a write request is made, the original data blocks are copied into a new storage area (to preserve the snapshot data), and then the original data blocks are modified. The COW process requires two data write processes, while the ROW process requires one write process. A file storage system may be used for the capture and direction of snapshots of data structures).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu with those of Keller. Keller teaches using a file storage system directory as a means for capturing and directing snapshots, which provides an extra level of usability and accessibility inherent in a file storage system for managing the data and its corresponding copies/snapshots (Keller paragraph [0105], The various components of the storage control systems, snapshot management systems, and data backup management systems comprise program code that is loaded into the system memory 810 (e.g., volatile memory 812), and executed by the processors 802 to perform respective functions as described herein. In this regard, the system memory 810, the storage resources 816, and other memory or storage resources as described herein, which have program code and data tangibly embodied thereon, are examples of what is more generally referred to herein as “processor-readable storage media” that store executable program code of one or more software programs. Articles of manufacture comprising such processor-readable storage media are considered embodiments of the disclosure. An article of manufacture may comprise, for example, a storage device such as a storage disk, a storage array or an integrated circuit containing memory. The term “article of manufacture” as used herein should be understood to exclude transitory, propagating signals).

Claim 20 is the corresponding method claim to system claims 3 and 12. It is rejected with the same references and rationale.


Claim(s) 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beedu in view of Keller as applied to claim 1 above, and further in view of Fallon (US Publication No. 2016/0072898 -- "Fallon").

Regarding claim 7, Beedu in view of Keller in further view of Fallon teaches The system of claim 1, wherein the determining comprises analyzing the state of snapshots within one or more lookback periods (Fallon claim 4, A method according to claim 1, wherein the step of determining if the received compliance measure is less than the predetermined threshold comprises: determining if the received compliance measure is less than the predetermined threshold for the compliance measure received for a plurality of snapshots of a first predetermined lookback interval. A lookback interval is determined for a plurality of snapshots).
.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu and Keller with those of Fallon. Fallon teaches using a predetermined lookback period for a plurality of snapshot determinations. This allows the memory system to optimize performance by restricting the analysis of snapshots to a given interval most likely to contain relevant and useful information (Fallon paragraph [0054], Lookback Models are used to reduce the amount of knowledge that must be queried during optimization. A Lookback Model 1003, as shown in FIG. 10, contains all metadata 1005 and Global Knowledge 1007, 1009 of the knowledge base 1001. The lookback model 1003 also contains a subset of the snapshot knowledge 1015.sub.—t to 1015.sub.—t-xi, i.e. the last x most recent snapshots. In FIG. 10, where x=5, only 5 knowledge snapshots are contained in the lookback model 1003. It can be appreciated that any number of snapshots may be used. The number of knowledge snapshots contained in a lookback model is defined by the Lookback Interval r. For example, if the snapshot interval i is 10 seconds, and the lookback interval r is 45 seconds, then five snapshots (t [current], t-1 [10 seconds ago], t-2 [20 seconds ago], t-3 [30 seconds ago], and t-4 [40 seconds ago]) are included in the lookback model. The lookback interval is specified when the model is constructed. In effect, this means that only knowledge in the interval r will be used in decisions concerning optimization. This approach is used because only recent knowledge should affect optimizations).

Regarding claim 8, Beedu in view of Keller in further view of Fallon teaches The system of claim 7, wherein the one or more lookback periods comprise a different lookback period for each rule in the set of rules (Fallon claim 5, A method according to claim 1, wherein if the received compliance measure is not determined to be less than the predetermined threshold, releasing throttle of at least one of the service sessions that has been throttled and has a highest priority level, and wherein the step of determining comprises determining if the received compliance measure is not less than a compliance measure received for a plurality of snapshots of a second predetermined lookback interval. The lookback interval can be adjusted based on a variety of factors).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu and Keller with those of Fallon. Fallon teaches using a predetermined lookback period for a plurality of snapshot determinations. This allows the memory system to optimize performance by restricting the analysis of snapshots to a given interval most likely to contain relevant and useful information (Fallon paragraph [0054], Lookback Models are used to reduce the amount of knowledge that must be queried during optimization. A Lookback Model 1003, as shown in FIG. 10, contains all metadata 1005 and Global Knowledge 1007, 1009 of the knowledge base 1001. The lookback model 1003 also contains a subset of the snapshot knowledge 1015.sub.—t to 1015.sub.—t-xi, i.e. the last x most recent snapshots. In FIG. 10, where x=5, only 5 knowledge snapshots are contained in the lookback model 1003. It can be appreciated that any number of snapshots may be used. The number of knowledge snapshots contained in a lookback model is defined by the Lookback Interval r. For example, if the snapshot interval i is 10 seconds, and the lookback interval r is 45 seconds, then five snapshots (t [current], t-1 [10 seconds ago], t-2 [20 seconds ago], t-3 [30 seconds ago], and t-4 [40 seconds ago]) are included in the lookback model. The lookback interval is specified when the model is constructed. In effect, this means that only knowledge in the interval r will be used in decisions concerning optimization. This approach is used because only recent knowledge should affect optimizations).

Regarding claim 15, Beedu teaches A data storage system comprising: a memory storing instructions; and a processor communicatively coupled to the memory and configured to execute the instructions to: (Beedu paragraph [0087], The system 6B00 comprises at least one processor and at least one memory, the memory serving to store program instructions corresponding to the operations of the system. As shown, an operation can be implemented in whole or in part using program instructions accessible by a module. The modules are connected to a communication path 6B05, and any operation can communicate with other operations over communication path 6B05. The modules of the system can, individually or in combination, perform method operations within system 6B00. Any operations performed within system 6B00 may be performed in any order unless as may be specified in the claims) and capture the snapshot based on the rule, the capturing of the snapshot including setting a retention period of the snapshot based on the rule (Beedu paragraph [0002], The use of virtual machines (VMs) to improve the usage of computing resources continues to increase. The high storage I/O (input/output or IO) demands of such VMs has precipitated an increase in distributed storage systems. Today's distributed storage systems have evolved to comprise autonomous nodes that serve to facilitate incremental and/or linear scaling. One benefit of such distributed storage systems is the ability to distribute stored data throughout the nodes in a given cluster. With as many as several thousands of autonomous VMs per cluster, the storage IO activity in the distributed storage system can be highly dynamic. For example, the storage input/output activity can exhibit widely varying amounts of data movement at various times due to certain seasonalities, changes in activity levels of specific VMs, and/or other reasons. Many distributed storage systems might implement data snapshotting techniques to capture the state of stored data at a particular time. Such snapshots can serve as virtual and/or physical copies of various sets of data to facilitate compliance with various data management policies, such as pertaining to data backup policies, site replication, data retention, data restoration, disaster recovery (DR) and/or other aspects of data management. Such data management policies might further be characterized by one or more data management objectives. For example, a data management objective for a data restore policy might be to minimize the cost of taking snapshots so as to facilitate rapid restoration. In some situations, data management objectives might be subjected to a set of given constraints such as a maximum data management spending budget, a maximum storage allocation budget, a maximum quantity of data changes between restore points, and/or other constraints. Beedu explicitly teaches the concept of using the state of data as a method to determine both a snapshot capture schedule, as well as snapshot retention, as well as other various data management policies).
Beedu does not teach determine, based on a state of snapshots within one or more lookback periods, a rule to use to take a snapshot; the capturing of the snapshot including setting a retention period of the snapshot based on the rule.
However, Keller teaches the capturing of the snapshot including setting a retention period of the snapshot based on the rule (Keller paragraph [0005], a snapshot management system is configured to generate a snapshot volume tree for a given storage volume of a storage system, wherein the snapshot volume tree comprises a data structure which comprises a plurality of snapshot volume nodes corresponding to respective ones of (i) a root volume of the given storage volume and (ii) multiple snapshots related directly or indirectly to the root volume. The snapshot management system obtains a snapshot policy associated with the given storage volume, wherein the snapshot policy comprises (i) a snapshot creation schedule which specifies a creation frequency and timing for automatically creating snapshot volume nodes for the given storage volume and (ii) a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans. When a retention period for a snapshot has been exceeded, the sansphot is erased).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu with those of Keller. Keller teaches erasing a snapshot when a set retention period has passed. The retention period is set based on previously described rules/methods designed to optimize memory functionality (i.e., restoration quality/accuracy), so freeing up data space after the retention period has expired will provide more useful snapshots to the data management system resulting in better function overall (Keller paragraph [0005], a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans. The snapshot management system evaluates the snapshot policy to automatically determine and assign respective longevity ranking values for the snapshot volume nodes within the snapshot volume tree for the given storage volume, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents a retention lifespan of the given snapshot volume node as compared to retention lifespans of other snapshot volume nodes as represented by their respective longevity ranking values. The snapshot management deletes a snapshot volume node from the snapshot volume tree in response to a snapshot delete command, and utilizes the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of uniquely-written data that is owned by the deleted snapshot).

Beedu in view of Keller does not teach determine, based on a state of snapshots within one or more lookback periods, a rule to use to take a snapshot.
However, Fallon teaches determine, based on a state of snapshots within one or more lookback periods, a rule to use to take a snapshot; (Fallon claim 4, A method according to claim 1, wherein the step of determining if the received compliance measure is less than the predetermined threshold comprises: determining if the received compliance measure is less than the predetermined threshold for the compliance measure received for a plurality of snapshots of a first predetermined lookback interval. A lookback interval is determined for a plurality of snapshots).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu and Keller with those of Fallon. Fallon teaches using a predetermined lookback period for a plurality of snapshot determinations. This allows the memory system to optimize performance by restricting the analysis of snapshots to a given interval most likely to contain relevant and useful information (Fallon paragraph [0054], Lookback Models are used to reduce the amount of knowledge that must be queried during optimization. A Lookback Model 1003, as shown in FIG. 10, contains all metadata 1005 and Global Knowledge 1007, 1009 of the knowledge base 1001. The lookback model 1003 also contains a subset of the snapshot knowledge 1015.sub.—t to 1015.sub.—t-xi, i.e. the last x most recent snapshots. In FIG. 10, where x=5, only 5 knowledge snapshots are contained in the lookback model 1003. It can be appreciated that any number of snapshots may be used. The number of knowledge snapshots contained in a lookback model is defined by the Lookback Interval r. For example, if the snapshot interval i is 10 seconds, and the lookback interval r is 45 seconds, then five snapshots (t [current], t-1 [10 seconds ago], t-2 [20 seconds ago], t-3 [30 seconds ago], and t-4 [40 seconds ago]) are included in the lookback model. The lookback interval is specified when the model is constructed. In effect, this means that only knowledge in the interval r will be used in decisions concerning optimization. This approach is used because only recent knowledge should affect optimizations).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beedu in view of Keller in further view of Fallon as applied to claim 8 above, and further in view of Goodman et al. (US Publication No. 2018/0081573 -- "Goodman").

Regarding claim 9, Beedu in view of Keller in further view of Fallon and further in view of Goodman teaches The system of claim 8, wherein each lookback period is a snapshot capture period defined by each corresponding rule minus an offset time (Goodman paragraph [0112], Looking to operation 1206, method 1200 includes ignoring the input received upon determining that a maximum number of snapshots have been captured for a given period (amount) of time. Method 1200 may then return to operation 1202 and wait to receive another input from the designated mechanism in response to the designated mechanism being triggered again. Alternatively, operation 1206 may implement a time delay before performing decision 1204 again (not shown), e.g., to determine whether a sufficient amount of time has passed such that another snapshot may be captured. In some approaches, this process of implementing a predetermined time delay between each time decision 1204 is performed may be repeated until it is determined that a maximum number of snapshots have not been captured for a given period of time. Based on each snapshotting rule (i.e., here the maximum number of snapshots for a given period of time) has the snapshot capture time adjusted by a predetermined time delay).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu and Keller and Fallon with those of Goodman. Goodman teaches adding a predetermined time delay for snapshot capture time periods, which allows the system to provide a more reliable input regarding the quantity of snapshots in a time period, resulting in improved reliability and avoiding unnecessary storage usage (Goodman paragraph [0111], Referring still to method 1200, optional decision 1204 includes determining whether a maximum number of snapshots have been captured in a given amount of time, e.g., in response to repeated triggering of the designated physical and/or logical mechanism. Again, it may be desirable in some approaches that the number of snapshots captured during a given period of time are limited, e.g., in a five minute period, ten minute period, a half hour period, etc., depending on the desired approach, e.g., according to any of the approaches described above. Implementing such a limit may assist in ensuring an automated data storage library does not exert an undesirable amount of processing power to capture an unnecessarily large number of snapshots within a given amount of time. This is particularly true when the window of time is sufficiently small as capturing multiple snapshots within a sufficiently small window of time would be essentially redundant, thereby resulting in an undesirable exertion of system bandwidth or storage).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beedu in view of Keller as applied to claim 1 above, and further in view of Sarda et al. (US Publication No. 2020/0019620 -- "Sarda").

Regarding claim 13, Beedu in view of Keller in further view of Sarda teaches The system of claim 1, wherein the directing the file storage system to capture the snapshot of the data structure comprises: (Regarding file storage system, see Beedu paragraph [0100], Various implementations of the data repository comprise storage media organized to hold a series of records or files such that individual records or files are accessed using a name or key (e.g., a primary key or a combination of keys and/or query clauses). Such files or records can be organized into one or more data structures (e.g., data structures used to implement or facilitate aspects of dynamic data snapshot management using predictive modeling). Such files or records can be brought into and/or stored in volatile or non-volatile memory. For further details regarding the file system, see Beedu paragraph [0089], The shown virtual machine architecture 7A00 includes a virtual machine instance in a configuration 701 that is further described as pertaining to the controller virtual machine instance 730. A controller virtual machine instance receives block IO (input/output or IO) storage requests as network file system (NFS) requests in the form of NFS requests 702, and/or internet small computer storage interface (iSCSI) block IO requests in the form of iSCSI requests 703, and/or Samba file system requests (SMB) in the form of SMB requests 704.) adding the snapshot to a batch of pending snapshots; and directing the file storage system to capture the pending snapshots in the batch of pending snapshots (Sarda paragraph [0104], Starting with block 902, archive management agent 114 can receive a request or command to delete a snapshot of dataset 112 from cloud/object storage 108. Upon receiving this request/command, archive management agent 114 can add the snapshot to a list or batch of “pending snapshots to be deleted” (block 904) and can check whether the size of the batch has reached a predefined threshold (block 906). If the answer is no, agent 114 can return a response to the originator of the request/command indicating that the snapshot has been deleted from cloud/object storage 108, but refrain from taking any steps to actually carry out the deletion (block 908). As part of this step, archive management agent 114 may designate the snapshot as “pending delete” (or use some other similar designation) in cloud/object storage 108. Agent 114 can then return to block 902 in order to wait for and receive additional snapshot deletion requests/commands. Pending snapshots are grouped together and have additional snapshots added).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu and Keller with those of Sarda. Sarda teaches adding a particular snapshot of a data structure to a group of already pending snapshots and capturing the pending snapshots when necessary. This method of operation provides the benefit of allowing for additional snapshot requests to be considered and performed even if a batch has reached a predetermined threshold value, allowing for more system flexibility (Sarda paragraph [0104], Starting with block 902, archive management agent 114 can receive a request or command to delete a snapshot of dataset 112 from cloud/object storage 108. Upon receiving this request/command, archive management agent 114 can add the snapshot to a list or batch of “pending snapshots to be deleted” (block 904) and can check whether the size of the batch has reached a predefined threshold (block 906). If the answer is no, agent 114 can return a response to the originator of the request/command indicating that the snapshot has been deleted from cloud/object storage 108, but refrain from taking any steps to actually carry out the deletion (block 908). As part of this step, archive management agent 114 may designate the snapshot as “pending delete” (or use some other similar designation) in cloud/object storage 108. Agent 114 can then return to block 902 in order to wait for and receive additional snapshot deletion requests/commands).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beedu in view of Keller as applied to claim 1 above, and further in view of Russell (US Publication No. 2011/0137991 -- "Russell").

Regarding claim 14, Beedu in view of Keller in further view of Russell teaches The system of claim 1, wherein the system is implemented in middleware configured to use a binary protocol stream to communicate and synchronize with the data storage system (Russell paragraph [0069], FIG. 4 illustrates interaction between a distributed directory store and related subsystems, via which an application and the CG system would perform directory store interaction on a device managed by the CG system 400 according to various aspects of the present disclosure. Two devices nodes 401, 402 are part of the CG system 400. From the first CG device 401, a CG calling application 402a, 402b may use appropriate middleware (MW) APIs 403 to query, add, delete, or modify objects within the directory store 407. Russell teaches using middleware for syncing a data storage system, this can be done using a binary protocol stream, see Russell paragraph [0089], In one embodiment, application multicast channels may be created in an instance model. Accordingly, for each application added to the system (e.g., chat, calendar, etc.), there is a dedicated multicast channel 416c for that application to use. The CG protocol frame for the communication bus may be a binary stream protocol which has routing, request/response semantics, and other attributes used by the CG system in the protocol header. Application data may then be encapsulated as payload in the CG protocol frame structure. The CG protocol frame may be completely encrypted, and may be transported over network media inside a TCP or UDP packet).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu and Keller with those of Russell. Russell teaches using middleware for syncing a data storage system, this can be done using a binary protocol stream. This can improve the system by allowing for various attributes included in the protocol such as encryption and specific routing techniques allowing for improves efficiency (Russell paragraph [0089], In one embodiment, application multicast channels may be created in an instance model. Accordingly, for each application added to the system (e.g., chat, calendar, etc.), there is a dedicated multicast channel 416c for that application to use. The CG protocol frame for the communication bus may be a binary stream protocol which has routing, request/response semantics, and other attributes used by the CG system in the protocol header. Application data may then be encapsulated as payload in the CG protocol frame structure. The CG protocol frame may be completely encrypted, and may be transported over network media inside a TCP or UDP packet).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beedu in view of Keller in further view of Fallon as applied to claim 15 above, and further in view of Zhang et al. (US Publication No. 2020/0034051 -- "Zhang")

Regarding claim 16, Beedu in view of Keller in further view of Fallon and further in view of Zhang teaches The method of claim 15, wherein: the rule is included in a set of rules defining a data protection plan for the data storage system; (Zhang paragraph [0065], To apply a particular policy group to a particular storage object, the data storage array 24 generates an association between that policy group and the storage object. In some arrangements, the association includes a policy group identifier that uniquely identifies the policy group among other policy groups, a storage object identifier that uniquely identifies the storage object among other storage objects, and code that specifies the particular details of the policy group (e.g., a list of data protection rule identifiers, the data protection rules themselves, combinations thereof, etc.). Such an association may be implemented in the form of a data structure, a database entry, an instance, combinations thereof, and so on. Zhang teaches a set of rules defining a data protection plan for data storage) and the one or more lookback periods comprise a set of lookback periods that includes a different lookback period for each rule in the set of rules  (Fallon claim 5, A method according to claim 1, wherein if the received compliance measure is not determined to be less than the predetermined threshold, releasing throttle of at least one of the service sessions that has been throttled and has a highest priority level, and wherein the step of determining comprises determining if the received compliance measure is not less than a compliance measure received for a plurality of snapshots of a second predetermined lookback interval. The lookback interval can be adjusted based on a variety of factors).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu and Keller and Fallon with those of Zhang. Zhang teaches a set of rules defining a data protection plan for data storage, which provides a level of security and reliability that would otherwise be missing from the data storage system in the event of data loss or other various events. Additionally, the data protection plan may apply for branching groups of data resulting in greater overall coverage for the system as a whole (Zhang paragraph [0064], In addition to individually creating and applying data protection rules to storage objects, a user of a data storage array 24 may create a policy group that identifies (or includes) multiple data protection rules and then apply the policy group to one or more storage objects. When the user applies such a policy group to a storage object, the data storage array 24 responds by applying all of the data protection rules that belong to that policy group to that storage object at once. By applying the same policy group to multiple storage objects, the user is not burdened by meticulously and repetitively typing out the same data protection rules for each storage object).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beedu in view of Keller in further view of Fallon in further view of Zhang as applied to claim 16 above, and further in view of Goodman.

	Regarding claim 17, Beedu in view of Keller in further view of Fallon and further in view of Zhang and further in view of Goodman teaches The method of claim 16, wherein each lookback period is a snapshot capture period defined by each corresponding rule minus an offset time (Goodman paragraph [0112], Looking to operation 1206, method 1200 includes ignoring the input received upon determining that a maximum number of snapshots have been captured for a given period (amount) of time. Method 1200 may then return to operation 1202 and wait to receive another input from the designated mechanism in response to the designated mechanism being triggered again. Alternatively, operation 1206 may implement a time delay before performing decision 1204 again (not shown), e.g., to determine whether a sufficient amount of time has passed such that another snapshot may be captured. In some approaches, this process of implementing a predetermined time delay between each time decision 1204 is performed may be repeated until it is determined that a maximum number of snapshots have not been captured for a given period of time. Based on each snapshotting rule (i.e., here the maximum number of snapshots for a given period of time) has the snapshot capture time adjusted by a predetermined time delay).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beedu and Keller and Fallon and Zhang with those of Goodman. Goodman teaches adding a predetermined time delay for snapshot capture time periods, which allows the system to provide a more reliable input regarding the quantity of snapshots in a time period, resulting in improved reliability and avoiding unnecessary storage usage (Goodman paragraph [0111], Referring still to method 1200, optional decision 1204 includes determining whether a maximum number of snapshots have been captured in a given amount of time, e.g., in response to repeated triggering of the designated physical and/or logical mechanism. Again, it may be desirable in some approaches that the number of snapshots captured during a given period of time are limited, e.g., in a five minute period, ten minute period, a half hour period, etc., depending on the desired approach, e.g., according to any of the approaches described above. Implementing such a limit may assist in ensuring an automated data storage library does not exert an undesirable amount of processing power to capture an unnecessarily large number of snapshots within a given amount of time. This is particularly true when the window of time is sufficiently small as capturing multiple snapshots within a sufficiently small window of time would be essentially redundant, thereby resulting in an undesirable exertion of system bandwidth or storage).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136